Order filed May 9, 2013




                                     In The


        Eleventh Court of Appeals
                                  __________

                             No. 11-12-00095-CR
                                 __________

                  JAMES WILLIAM SMITH, Appellant

                                        V.

                     THE STATE OF TEXAS, Appellee


                    On Appeal from the 350th District Court
                              Taylor County, Texas
                          Trial Court Cause No. 10035-D


                                   ORDER
      This appeal has been unduly stalled due to the failure of Appellant’s retained
counsel, Bill Fisher, to file an appellate brief. The brief was originally due on
October 31, 2012. On October 30, counsel filed his first motion for extension,
which this court granted. On November 21, 2012, counsel filed a second motion
for extension, which was also granted and which extended the deadline to
December 17, 2012. We have had no further communication from counsel. More
than four months have passed since the extended deadline, and counsel has yet to
file a brief.
       By this order, Bill Fisher is ORDERED to file in this court a brief on behalf
of Appellant on or before May 24, 2013.


                                                   PER CURIAM


May 9, 2013
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
McCall, J., and Willson, J.




                                          2